





EXHIBIT 10.26

INDEMNITY AGREEMENT
This Indemnity Agreement, effective _____________, is made between Ross Stores,
Inc. a Delaware corporation (the “Company”), and ______________ (the
“Indemnitee”).
RECITALS
A.The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors and officers
of the Company and its subsidiaries and wishes to indemnify its directors and
officers to the maximum extent permitted by law;
B.    The Company and Indemnitee recognize that corporate litigation in general
has subjected directors and officers to expensive litigation risks;
C.    Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors and officers by agreement and to indemnify persons who serve, at the
request of the Company, as the directors and officers of other corporations or
enterprises, and expressly provides that the indemnification provided by
Section 145 is not exclusive;
D.    Section 145(g) allows for the purchase of management liability (“D&O”)
insurance by the Company, which in theory can cover asserted liabilities without
regard to whether they are indemnifiable or not;
E.    Individuals considering service or presently serving expect to be extended
market terms of indemnification commensurate with their position, and that
entities such as Company will endeavor to maintain appropriate D&O insurance;
and
F.    In order to induce Indemnitee to serve or continue to serve as a director
or officer of the Company and/or one or more subsidiaries of the Company, the
Company and Indemnitee enter into this Agreement.
AGREEMENT
NOW, THEREFORE, the Indemnitee and the Company hereby agree as follows:
1.    Definitions. As used in this Agreement:
(a)    “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation.



--------------------------------------------------------------------------------







EXHIBIT 10.26

(b)    “Board” means the Board of Directors of the Company.
(c)    “Expenses” shall include all out‑of‑pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, or Section 145 or
otherwise; provided, however, that “Expenses” shall not include any judgments,
fines, ERISA excise taxes or penalties, or amounts paid in settlement of a
Proceeding.
(d)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither currently is, nor in the past five years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to or witness in the proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.
(e)    “Proceeding” means any threatened, pending, or completed action, suit or
other proceeding, whether civil, criminal, arbitration, administrative, or
investigative.
(f)    “Subsidiary” means any corporation of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company, by
the Company and one or more other subsidiaries, or by one or more other
subsidiaries.
2.    Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an Agent of the Company, at its will (or under separate agreement, if
such agreement exists), in the capacity the Indemnitee currently serves as an
Agent of the Company, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws of the
Company or any subsidiary of the Company or until such time as the Indemnitee
tenders his or her resignation in writing; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment by the Indemnitee.
3.    Liability Insurance.
(a)    Maintenance of D&O Insurance. The Company hereby covenants and agrees
that, so long as the Indemnitee shall continue to serve as an Agent of the
Company and thereafter so long as the Indemnitee shall be subject to any
possible Proceeding by reason of the fact that the Indemnitee was an Agent of
the Company, the Company, subject to Section 3(c), shall promptly obtain and
maintain in full force and effect directors’ and officers’ liability insurance
(“D&O Insurance”) in reasonable amounts from established and reputable insurers,
as more fully described below.
(b)    Rights and Benefits. In all policies of D&O Insurance, the Indemnitee
shall qualify as an insured in such a manner as to provide the Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s independent directors (as defined by



--------------------------------------------------------------------------------







EXHIBIT 10.26

the insurer) if the Indemnitee is such an independent director; of the Company’s
non-independent directors if the Indemnitee is not an independent director; of
the Company’s officers if the Indemnitee is an officer of the Company; or of the
Company’s key employees, if the Indemnitee is not a director or officer but is a
key employee.
(c)    Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith that: such insurance is not reasonably available; the premium costs
for such insurance are disproportionate to the amount of coverage provided; the
coverage provided by such insurance is limited so as to provide an insufficient
or unreasonable benefit; the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company; the Company is to be acquired and a
tail policy of reasonable terms and duration can be purchased for pre-closing
acts or omissions by the Indemnitee; or the Company is to be acquired and D&O
Insurance can be maintained by the acquirer that covers pre-closing acts and
omissions by the Indemnitee.
4.    Mandatory Indemnification. Subject to the terms of this Agreement:
(a)    Third Party Actions. If the Indemnitee is a person who was or is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the right of the Company) by reason of the fact that the Indemnitee is or
was an Agent of the Company, or by reason of anything done or not done by the
Indemnitee in any such capacity, the Company shall indemnify the Indemnitee
against all Expenses and liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes and penalties, and amounts paid
in settlement) actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, settlement or appeal of such Proceeding,
provided the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.
(b)    Derivative Actions. If the Indemnitee is a person who was or is a party
or is threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that the Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by the Indemnitee in any such
capacity, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, provided the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; except
that no indemnification under this Section 4(b) shall be made in respect to any
claim, issue or matter as to which the Indemnitee shall have been finally
adjudged to be liable to the Company by a court of competent jurisdiction unless
and only to the extent that the Delaware Court of Chancery or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such amounts which
the Delaware Court of Chancery or such other court shall deem proper.



--------------------------------------------------------------------------------







EXHIBIT 10.26

(c)    Actions where Indemnitee is Deceased. If the Indemnitee is a person who
was or is a party or is threatened to be made a party to any Proceeding by
reason of the fact that the Indemnitee is or was an Agent of the Company, or by
reason of anything done or not done by the Indemnitee in any such capacity, and
if, prior to, during the pendency of or after completion of such Proceeding the
Indemnitee is deceased, the Company shall indemnify the Indemnitee’s heirs,
executors and administrators against all Expenses and liabilities of any type
whatsoever to the extent the Indemnitee would have been entitled to
indemnification pursuant to this Agreement were the Indemnitee still alive.
(d)    Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that the
Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or Proceeding, that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful.
(e)    Limitations. Notwithstanding the foregoing, the Company shall not be
obligated to indemnify the Indemnitee for Expenses or liabilities of any type
whatsoever for which payment is actually made to or on behalf of the Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
by‑law or agreement.
5.    Indemnification for Expenses in a Proceeding in Which the Indemnitee is
Wholly or Partly Successful.
(a)    Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent the Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Company) in which the Indemnitee was a party by
reason of the fact that the Indemnitee is or was an Agent of the Company at any
time, the Company shall indemnify the Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of the Indemnitee in connection with the
investigation, defense or appeal of such Proceeding.
(b)    Partially Successful Defense. Notwithstanding any other provisions of
this Agreement, to the extent that the Indemnitee is a party to any Proceeding
(including, without limitation, an action by or in the right of the Company) in
which the Indemnitee was a party by reason of the fact that the Indemnitee is or
was an Agent of the Company at any time and is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with each successfully resolved claim, issue or matter.
(c)    Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.



--------------------------------------------------------------------------------







EXHIBIT 10.26

6.    Mandatory Advancement of Expenses. Subject to the terms of this Agreement
and following notice pursuant to Section 7(a) below, the Company shall advance
all Expenses reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an Agent of the Company (unless there has been a
final determination that the Indemnitee is not entitled to indemnification for
such Expenses) upon receipt of (i) an undertaking by or on behalf of the
Indemnitee to repay the amount advanced in the event and to the extent that it
shall ultimately be determined that the Indemnitee is not entitled to
indemnification by the Company and (ii) satisfactory documentation supporting
such Expenses. Such advances are intended to be an obligation of the Company to
the Indemnitee hereunder and shall in no event be deemed to be a personal loan.
The advances to be made hereunder shall be paid by the Company to the Indemnitee
within twenty (20) days following delivery of a written request therefor by the
Indemnitee to the Company. In the event that the Company fails to pay Expenses
as incurred by the Indemnitee as required by this paragraph, Indemnitee may seek
mandatory injunctive relief from any court having jurisdiction to require the
Company to pay Expenses as set forth in this paragraph. If Indemnitee seeks
mandatory injunctive relief pursuant to this paragraph, it shall not be a
defense to enforcement of the Company’s obligations set forth in this paragraph
that Indemnitee has an adequate remedy at law for damages.
7.    Notice and Other Indemnification Procedures.
(a)    Notice by Indemnitee. Promptly after receipt by the Indemnitee of notice
of the commencement of or the threat of commencement of any Proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement or threat of commencement thereof.
(b)    Insurance. If the Company receives notice pursuant to Section 7(a) hereof
of the commencement of a Proceeding that may be covered under D&O Insurance then
in effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.
(c)    Defense. In the event the Company shall be obligated to pay the Expenses
of any Proceeding against the Indemnitee, the Company shall be entitled to
assume the defense of such Proceeding, with counsel selected by the Company and
approved by the Indemnitee (which approval shall not be unreasonably withheld),
upon the delivery to the Indemnitee of written notice of the Company’s election
so to do. After delivery of such notice, and the retention of such counsel by
the Company, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same Proceeding, provided that (i) the Indemnitee shall have the
right to employ his or her own counsel in any such Proceeding at the
Indemnitee’s expense; and (ii) the Indemnitee shall have the right to employ his
or her own counsel in any such Proceeding at the Company’s expense if (A) the
Company has authorized the employment of counsel by the Indemnitee at the
expense of the Company, (B) the Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of any such defense, or (C) the Company shall not, in



--------------------------------------------------------------------------------







EXHIBIT 10.26

fact, have employed counsel to assume the defense of such Proceeding. In
addition to all the requirements above, if the Company has D&O Insurance, or
other insurance, with a panel counsel requirement that may cover the matter for
which indemnity is claimed by Indemnitee, then Indemnitee shall use such panel
counsel or other counsel approved by the insurers, unless there is an actual
conflict of interest posed by representation by all such counsel, or unless and
to the extent Company waives such requirement in writing. The Indemnitee and its
counsel shall provide reasonable cooperation with such insurer on request of the
Company.
8.    Right to Indemnification.
(a)    Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify the Indemnitee pursuant to this Agreement unless,
and except to the extent that, it shall have been determined by one of the
methods listed in Section 8(b) that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.
(b)    Determination of Right to Indemnification. A determination of the
Indemnitee’s right to indemnification under this Section 8 shall be made at the
election of the Board by (i) a majority vote of directors who are not parties to
the Proceeding for which indemnification is being sought, even though less than
a quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to the Indemnitee.
(c)    Submission for Decision. As soon as practicable, and in no event later
than thirty (30) days after the Indemnitee’s written request for
indemnification, the Board shall select the method for determining the
Indemnitee’s right to indemnification. The Indemnitee shall cooperate with the
person or persons or entity making such determination with respect to the
Indemnitee’s right to indemnification, including providing to such person,
persons or entity, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any Independent Counsel or member of the Board shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement.
(d)    Application to Court. If (i) a claim for indemnification or advancement
of Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within ninety (90) days after the request therefor, (iii)
the advancement of Expenses is not timely made pursuant to Section 6 of this
Agreement or (iv) payment of indemnification is not made pursuant to Section 5
of this Agreement, the Indemnitee shall have the right to apply to the Delaware
Court of Chancery, the court in which the Proceeding is or was pending, or any
other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification (including the advancement of Expenses)
pursuant to this Agreement.



--------------------------------------------------------------------------------







EXHIBIT 10.26

(e)    Expenses Related to the Enforcement or Interpretation of this Agreement.
The Company shall indemnify the Indemnitee against all reasonable Expenses
incurred by the Indemnitee in connection with any hearing or proceeding under
this Section 8 involving the Indemnitee, and against all reasonable Expenses
incurred by the Indemnitee in connection with any other proceeding between the
Company and the Indemnitee involving the interpretation or enforcement of the
rights of the Indemnitee under this Agreement, if and to the extent the
Indemnitee is successful.
9.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated:
(a)    Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware or (iv) the Proceeding is brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 in advance of a final determination;
(b)    Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred
by the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous;
(c)    Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding unless the Company
consents to such settlement, which consent shall not be unreasonably withheld;
(d)    Claims Under Section 16(b). To indemnify the Indemnitee for Expenses and
the payment of profits made from the purchase and sale (or sale and purchase) by
the Indemnitee of securities of the Company within the meaning of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provisions of
state statutory law or common law; or
(e)    Payments Contrary to Law. To indemnify or advance Expenses to the
Indemnitee for which payment is prohibited by applicable law.
10.    Non‑Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and as to action in another capacity while
occupying the Indemnitee’s position as an Agent of the Company. The Indemnitee’s
rights hereunder shall continue after the Indemnitee has ceased acting as an
Agent of the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.



--------------------------------------------------------------------------------







EXHIBIT 10.26

11.    Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required undertaking has been tendered to the Company) that the Indemnitee is
not entitled to indemnification because of the limitations set forth in
Sections 4 and 9 hereof. Neither the failure of the Company (including its Board
of Directors) or an Independent Counsel to have made a determination prior to
the commencement of such enforcement action that indemnification of the
Indemnitee is proper in the circumstances, nor an actual determination by the
Company (including its Board of Directors) or an Independent Counsel that such
indemnification is improper, shall be a defense to the action or create a
presumption that the Indemnitee is not entitled to indemnification under this
Agreement or otherwise.
12.    Subrogation. In the event the Company is obligated to make a payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery under any insurance policy or any other
indemnity agreement covering the Indemnitee, who shall execute all documents
reasonably required and take all action that may be necessary to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights (provided that the Company pays the Indemnitee’s costs and expenses of
doing so), including without limitation by assigning all such rights to the
Company or its designee to the extent of such indemnification or advancement of
Expenses.
13.    Survival of Rights.
(a)    All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.
(b)    The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
14.    Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent permitted by law,
including those circumstances in which indemnification would otherwise be
discretionary.
15.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,



--------------------------------------------------------------------------------







EXHIBIT 10.26

illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.
16.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
17.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, (b) if mailed by certified or registered
mail with postage prepaid, return receipt requested, on the third business day
after the date on which it is so mailed, (c) one business day after the business
day of deposit with a nationally recognized overnight delivery service,
specifying next day delivery, with written verification of receipt, or (d) on
the same day as delivered by confirmed facsimile transmission if delivered
during business hours or on the next successive business day if delivered by
confirmed facsimile transmission after business hours. Addresses for notice to
either party shall be as shown on the signature page of this Agreement, or to
such other address as may have been furnished by either party in the manner set
forth above.
18.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware. This Agreement is intended to be an agreement of the type contemplated
by Section 145 (f) of the General Corporation Law of Delaware.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforcement is sought needs to be
produced to evidence the existence of this Agreement.
The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.


Indemnitee:
The Company:
___________________________________________
ROSS STORES, INC.
[Name of Indemnitee]
 
 
By: __________________________
Address: ____________________________________
 
 
 
 
Title:






